EXHIBIT 4.1 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (the “Agreement”) dated as of June 9, 2010, is by and among: (i) Matthew Drakard, an individual residing in the United Kingdom (“MD”); (ii) Simon Booley, an individual residing in the United Kingdom (“SB”); (iii) Thomas Morgan, an individual residing in the United Kingdom (“TM” and together with MD and SB, the “Investors”); and (v) Archipelago Learning, Inc., a Delaware corporation (the “Company”, and, together with the Investors, the “Parties”).Capitalized terms used herein and not otherwise defined shall have that meaning ascribed to them in the Share Purchase Agreement by and among the Parties and Archipelago Learning Holdings UK Limited dated as of the date hereof (the “Share Purchase Agreement”). W I T N E S S E T H: WHEREAS, the Investors are receiving shares (“Registrable Securities”) of common stock of the Company (“Common Stock”) as a portion of the consideration to be paid to the Investors, directly pursuant to the Share Purchase Agreement; and WHEREAS, the delivery of this Agreement is a condition to the Investors’ obligations under the Share Purchase Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter contained, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: Section 1.Definitions.As used in this Agreement, the following capitalized terms shall have the following meanings: “Damages” means any loss, damage, or liability (joint or several) to which a party hereto may become subject under the Securities Act, the Exchange Act, or other federal or state law, insofar as such loss, damage, or liability (or any action in respect thereof) arises out of or is based upon: (i) any untrue statement or alleged untrue statement of a material fact contained in any registration statement of the Company, including any preliminary prospectus or final prospectus contained therein or any amendments or supplements thereto; (ii) an omission or alleged omission to state therein a material fact required to be stated therein, or necessary to make the statements therein not misleading; or (iii) any violation or alleged violation by the indemnifying party (or any of its agents or Affiliates) of the Securities Act, the Exchange Act, any state securities law, or any rule or regulation promulgated under the Securities Act, the Exchange Act, or any state securities law. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and any successor thereto, and any rules and regulations promulgated thereunder, all as the same shall be in effect from time to time. 1 “Form S-1” means such form under the Securities Act as in effect on the date hereof or any successor registration form under the Securities Act subsequently adopted by the SEC. “Form S-2” means such form under the Securities Act as in effect on the date hereof or any successor registration form under the Securities Act subsequently adopted by the SEC. “Form S-3” means such form under the Securities Act as in effect on the date hereof or any registration form under the Securities Act subsequently adopted by the SEC that permits incorporation of substantial information by reference to other documents filed by the Company with the SEC. “Form S-4” means such form under the Securities Act as in effect on the date hereof or any successor registration form under the Securities Act subsequently adopted by the SEC. “SEC” means the Securities and Exchange Commission. “SEC Rule 144” means Rule 144 promulgated by the SEC under the Securities Act. “SEC Rule 145” means Rule 145 promulgated by the SEC under the Securities Act. “Securities Act” means the United States Securities Act of 1933, as amended, and any successor thereto, and any rules and regulations promulgated thereunder, all as the same shall be in effect from time to time. “Selling Expenses” means all underwriting discounts, selling commissions, and stock transfer taxes applicable to the sale of Registrable Securities, and fees and disbursements of counsel for any selling Investors, except for the fees and disbursements of the one counsel (not to exceed $15,000) of the selling Investors borne and paid by the Company as provided in Section 5. Section 2. Registration Rights.If the Company proposes to register any of its Common Stock under the Securities Act for its own account in connection with the public offering of such securities solely for cash (other than (i) a registration on a Form S-4; (ii) a registration on a Form S-8; (iii) a registration relating to an SEC Rule 145 transaction; or (iv)a registration in which the only Common Stock being registered is Common Stock issuable upon conversion of debt securities that are also being registered) the Company shall, at such time, promptly give each Investor notice of such registration.Upon the request of each Investor given within 20 days after such notice is given by the Company, the Company shall, subject to the provisions of Section 3, cause to be registered all of the Registrable Securities that each such Investor has requested to be included in such registration.There is no limitation on the number of such piggyback registrations pursuant 2 to the preceding sentence which the Company is obligated to effect.In accordance with the provisions of this Agreement, the Company shall have the right to terminate or withdraw any registration initiated by it under this Section 2 before the effective date of such registration, whether or not any Investor has elected to include Registrable Securities in such registration.The expenses of such withdrawn registration shall be borne by the Company in accordance with Section 5. Section
